TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-19-00065-CV


                            William Joseph Connors III, Appellant

                                                 v.

  Connie Vandergriff, The Appointed Substitute Trustee for Citimortgage, Inc., Appellee




               FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
        NO. D-1-GN-17-005968, THE HONORABLE TIM SULAK, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant’s brief was originally due on March 18, 2019. On May 1, 2019, this

Court sent a notice to appellant informing him that his brief was overdue and that a failure to file

a satisfactory response May 13, 2019, would result in the dismissal of this appeal for want of

prosecution. No motion or brief accompanied by a motion had been filed before the Court

received notice of appellant’s bankruptcy filing on June 10, 2019, and subsequently stayed the

appeal. After appellee submitted a notice of bankruptcy dismissal, informing the Court that the

bankruptcy proceeding had been dismissed without any discharge of debts, we reinstated the case

on November 5, 2019. On that same day, we sent a notice to appellant informing him that his

brief was overdue and that a failure to file a satisfactory response by November 15, 2019, would

result in the dismissal of this appeal for want of prosecution. To date, appellant has not filed a
brief or a motion for extension of time. Accordingly, we dismiss this appeal for want of

prosecution. See Tex. R. App. P. 42.3(b).



                                            __________________________________________
                                            Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Baker and Triana

Dismissed for Want of Prosecution

Filed: February 4, 2020




                                               2